FILED
                            NOT FOR PUBLICATION                              MAR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELIZABETH UNGUREANU; DANIEL                      No. 13-16198
UNGUREANU,
                                                 D.C. No. 2:12-cv-03109-TLN-
               Plaintiffs - Appellants,          KJN

  v.
                                                 MEMORANDUM*
A. TEICHERT & SON, INC.; RONALD
WOLFSON,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Elizabeth and Daniel Ungureanu appeal pro se from the district court’s

judgment dismissing their employment action alleging federal and state law

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to state a claim, Dworkin v. Hustler Magazine,

Inc., 867 F.2d 1188, 1192 (9th Cir. 1989), and its denial of a motion to remand,

Chapman v. Deutsche Bank Nat’l Trust Co., 651 F.3d 1039, 1043 (9th Cir. 2011).

We affirm.

      Contrary to the Ungureanus’ contentions, the district court properly treated

defendants’ motion to dismiss as timely. See Fed. R. Civ. P. 12(c), (h)(2)(b)

(describing time limits for filing a motion to dismiss). Further, their allegations do

not identify any new fraud, and the application of claim preclusion was

appropriate.

      The district court properly denied the Ungureanus’ motion to remand their

state law claims to state court because the state and federal claims are part of the

same case or controversy, affording the district court supplemental jurisdiction

over the state law claims. See 28 U.S.C. § 1367(a); Bahrampour v. Lampert, 356

F.3d 969, 978 (9th Cir. 2004) (discussing when a court may exercise supplemental

jurisdiction). As a result, their argument regarding the timeliness of their motion to

remand is irrelevant.

      Teichert’s request for fees and costs is denied without prejudice to filing a

proper motion under Federal Rule of Appellate Procedure 38.

      AFFIRMED.


                                           2                                    13-16198